Case 1:20-cv-00425-TFM-B Document 5 Filed 02/03/21 Page 1 of 2                      PageID #: 22




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 JUSTIN DEVONTERRIUS JONES,                      )
 #297490,                                        )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )    CIV. ACT. 1:20-cv-425-TFM-B
                                                 )
 CYNTHIA STEWART, et al.,                        )
                                                 )
        Defendants.                              )


                         MEMORANDUM OPINION AND ORDER

       On December 1, 2020, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders. See Doc. 29. No objections were filed.

       Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil v. Perimeter Mortg. Funding Corp.,

715 F. App’x 912, 915 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven

a non-lawyer should realize the peril to [his] case, when [he] . . . ignores numerous notices” and

fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th

Cir. 1980); see also Moon, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned,

dismissal for failure to obey a court order is not an abuse of discretion.). Therefore, the Court



                                            Page 1 of 2
Case 1:20-cv-00425-TFM-B Document 5 Filed 02/03/21 Page 2 of 2                       PageID #: 23




finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for

lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734

(1962); see also Betty K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss

sua sponte for failure to comply with court orders).

       Since the filing of the complaint on August 27, 2020, there has been no action by the

Plaintiff despite being ordered to do so. He was also warned in the September 17, 2020 order that

the failure to comply could result in the dismissal of the action. He was mailed the order and the

Report and Recommendation to the facility where he was originally housed and the one indicated

on the Alabama Department of Corrections website and he still did not respond.

       Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and Recommendation of

the Magistrate Judge is ADOPTED. Accordingly, this action is DISMISSED without prejudice

for failure to prosecute and obey the Court’s orders.

       DONE and ORDERED this 3rd day of February, 2021.

                                                        /s/Terry F. Moorer
                                                        TERRY F. MOORER
                                                        UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
